Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art whether taken singly or in combination discloses the combination of features “wherein after extracting face characteristic points in the lace image to be recognized and characteristic point coordinates of the face characteristic points in the face image to be recognized, the method further comprises: denoising the face image to be recognized to obtain a denoised face image; performing a geometric correction process on a face region in the denoised face image according to the characteristic point coordinates, to generate a corrected face image; and acquiring from the corrected face image corrected characteristic points corresponding to the face characteristic points and corrected characteristic point coordinates corresponding to the corrected characteristic points” as recited in independent claim 1.  The remaining claims require similar features. The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668